MacIntyre, J.
Having been convicted of manufacturing intoxicating liquor, Thomas Nobles filed his motion for a new trial containing only the general grounds.
B. E. Marsh, sheriff of Effingham county, testified: that the defendant “brought down there [to the still] a jug and some wood and got a sack of sugar and went back after the second trip, as it was then light enough to look at us;” that “Carr slipped up where he had thrown down the other lot of stuff, and when he came back with the other sugar we hailed him, and he ran;” that “the still had been in operation a whole lot of times, but not when we went down there;” that it “had been running from time to time;” that “we found his [defendant’s] tracks before we caught him, and he liad been all around there;” that “he did not tell me he had fired up the still before, but he told me he had been working around' it a week, and the tracks there compared with his shoes;” that “beside the still was found ten or twelve gallons of mash or beer;” that “the condition of the beer was it was ready to run, . . was intoxicating;” that there was about two and one half or three gallons of whisky in a jug near the still; that the capacity of the still was about one hundred to one hundred and twenty gallons; and that the still was in Effingham county. One of the defendant’s shoes made a peculiar imprint, which the witness said enabled him to distinguish it from other tracks.
“Under the ruling in Belcher v. State, 25 Ga. App. 493 (103 S. E. 852), one is guilty of making intoxicating liquor when it is made through fermentation as well as when made by distillation.” Davidson v. State, 21 Ga. App. 195 (2) (107 S. E. 892). The evidence warrants the verdict. See Raines v. State, 35 Ga. App. 175, 177 (132 S. E. 243).

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.